Citation Nr: 1418999	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-13 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pain, swelling, and numbness of the left upper extremity.

2.  Entitlement to service connection for pain, swelling, and numbness of the right upper extremity.

3.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 2003 to August 2007.

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issues have been recharacterized for the reasons indicated below.

In July 2012, the Veteran testified at a central office hearing.  A transcript of that hearing is of record.  

In August 2012, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran has had significant pain, numbness, and swelling in her upper extremities since service that have not been attributed to a known clinical diagnosis.

3.  The Veteran does not have a current eye disability and myopic astigmatism is a refractive error that is not a disability for the purposes of entitlement to VA compensation benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pain, numbness, and swelling of the left upper extremity due to undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

2.  The criteria for entitlement to service connection for pain, numbness, and swelling of the right upper extremity due to undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

3.  The criteria for entitlement to service connection for eye disability have not been met.  38 U.S.C.A. §§ 1110, 1701(1), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The Veteran underwent VA examination in December 2007.  At the Central Office hearing, the Veteran's representative noted that there was nowhere on the examination where the doctor had noted reviewing the service treatment records.  For the reasons indicated below, the Board finds that this did not render the examination inadequate.  

Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Undiagnosed Illness

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness.

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of undiagnosed illness include, but are not limited to, muscle pain and joint pain.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8- 98.

In this case, the Veteran meets all of the above criteria.  As noted by the Veteran's representative during the Board hearing, the Veteran, who is a Persian Gulf veteran, has had symptoms of pain, numbness, and swelling of the upper extremities since service and these symptoms have not been attributed to a known clinical diagnosis.  Rather, the medical reports, including the December 2007 VA examination report, indicated that there was no diagnosis.  Moreover, the severity of the symptoms reflects that they have manifested to a degree of at least 10 percent.  This appears to the Board to be precisely the circumstance in which the applicable statute and regulation indicate that service connection is warranted for chronic disability resulting from an undiagnosed illness.  While numbness and swelling are not specifically listed as manifestations of undiagnosed illness, the regulation indicates that the list is not exclusive.  As the Veteran has met the criteria under the applicable law and regulation, entitlement to service connection for pain, numbness, and swelling of the upper extremities due to undiagnosed illness is warranted.

Eye Disability

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her claim for service connection for "trauma to right eye" in October 2007.   A claim is not limited to the lay Veteran's description of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Moreover, the current disability requirement cannot be read narrowly, as "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  In this case, however, the Veteran's claim must be denied because she has not met the current disability requirement, for the following reasons.

The Veteran contends that she suffers from residuals of right eye trauma during service.  Specifically, she contends, and the service treatment records confirm, that she was struck in the right eye when a rubber band broke.  The service treatment records indicate that the Veteran reported that she was pulling a money bag out of the safe when a rubber band broke and struck her in her right eye.  After physical examination which showed slight erythema in sclera, slight edema upper eyelid, and abrasions seen under woods lamp, she was assessed with right corneal abrasion.

Thus, the Veteran has met the in-service injury requirement.  She has not, however, met the current disability requirement. 

The Veteran underwent VA examination in December 2007 at which time she reported that she was struck in the right eye by a rubber band in 2005 and suffered a corneal abrasion.  The Veteran reported that she was treated for about a week and a half and it eventually healed although she complained of feeling a strain in both eyes, although worse on the right, when she tried to look at things in detail.  After physical examination, the VA examiner diagnosed the Veteran as having myopic astigmatism and noted that he saw no disability related to the alleged injury.  As the VA examiner's conclusion was based on his examination findings, his opinion as a trained health care professional is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Moreover, the finding of astigmatism does not meet the current disability requirement because VA regulations provide that refractive error is not a disease or injury within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c).  See also Dorland's Illustrated Medical Dictionary 151, 1094 (28th ed.1994) (defining myopic astigmatism as error of refraction, specifically nearsightedness, that is complicated by unequal curvature of refractive surfaces of eye).

The Board has also considered the Veteran's lay statements, in particular her Board hearing testimony indicating that she has experienced her right eyelid jumping and has a hard time seeing when she is driving at night and finds it hard to look at the computer for a long period of time.  The Veteran is competent to describe these symptoms and her statements are credible.  To the extent that the Veteran attributes her current eye symptoms to the in-service injury, however, such statements are testimony as to testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, to the extent that the Veteran's statements are competent, the Board finds the opinion of the trained health care professional who conducted the December 2007 VA examination to be of greater probative weight than the lay statements of the Veteran.

As noted, the Veteran's representative claimed that the examination was inadequate because the examiner did not review the claims file.  The Board finds that the lack of claims file review did not render the examination inadequate for several reasons.  First, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  Second, the VA examiner recounted the Veteran's statements as to the in-service injury and accepted them as competent and credible, as does the Board.  Third, the finding of the examiner, as well as that of the Board, that there is no current right eye disability, is not based on anything relating to service or the service treatment records, but, rather, that the Veteran has not had right eye disability within the meaning of the applicable regulation since the filing of the claim or during its pendency. 

The Board's review of the claims file reveals that there is no medical opinion or evidence contrary to the December 2007 VA examiner's conclusion.  In August 2012, the Veteran submitted additional evidence consisting of an examination form dated in November 2007; however, there is no diagnosis listed and no opinion regarding any additional disability caused by in-service right eye injury.  

Thus, the preponderance of the evidence is against finding of current disability due to the right eye injury or anything else in service.  The benefit of the doubt rule is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for pain, swelling, and numbness of the left upper extremity is granted.

Entitlement to service connection for pain, swelling, and numbness of the right upper extremity is granted.

Entitlement to service connection for a chronic right eye disability is denied.





______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


